Citation Nr: 0320225	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a prostate disorder 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968 
and from March 1970 to August 1975. 

This matter comes before the Board on appeal from an August 
2001 rating decision by which the RO denied service 
connection for a back disorder, and for a prostate disorder 
resulting from exposure to herbicide.  The RO also denied an 
application to reopen claims of service connection for PTSD, 
and for a skin disorder resulting from exposure to 
herbicides.  

The Board observes that the veteran indicated at the January 
2003 Board hearing that he wished to provide additional 
evidence as to the prostate disorder.  At that time the 
veteran waived consideration by the RO as to any documents 
the veteran might submit on his claim.  In May 2003, the 
Board received two submissions from the veteran consisting of 
VA outpatient treatment records relating to a prostate 
condition and to PTSD.  Inasmuch as these treatment records 
are dated months after the Board hearing and were apparently 
submitted in response to a denial letter as to a claim not 
before the Board on appeal, the Board concludes that these 
were likely not the precise documents contemplated at the 
Board hearing.  Significantly, rather than being submitted to 
the Board as required under 38 C.F.R. § 20.1304 (2002), the 
documents were provided to the RO.  Nevertheless, in that 
these documents are pertinent to the matters on appeal and 
given that they were not available to the veteran until a 
nearly a month before the Board received them, the Board 
considers good cause to have been shown and grants the motion 
to submit the additional evidence.  

Also, at the January 2003 Board hearing the veteran discussed 
issues relating to claims of service connection for sinus 
disability and shoulder disability.  While these issues were 
addressed in a rating decision dated in January 2003, there 
is no perfected appeal as to these issues.  Therefore, to the 
extent that the veteran has raised claims as to these issues 
by his Board testimony, the matter is referred to the RO for 
appropriate action.

(The claim of service connection for a prostate disability 
will be the subject of a remand that follows the decision 
below.)


FINDINGS OF FACT

1.  By a rating decision dated in May 1993, the RO denied a 
claim of service connection for a skin disorder and the 
veteran did not appeal that decision.  

2.  The evidence received since the May 1993 denial is either 
cumulative of evidence already of record, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's skin claim.

3.  By a rating decision dated in January 1987, the RO denied 
a claim of service connection for PTSD; the RO denied the 
application to reopen that claim in May 1990.  

4.  The evidence received since the May 1990 denial of the 
request to reopen the claim of service connection for PTSD, 
by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

5.  The veteran has PTSD that began as a result of military 
experiences.  

6.  The veteran does not have a back disability that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a skin 
disorder has not been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

4.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a May 1993 decision, the RO denied the veteran's claim of 
service connection for a skin disorder.  In a January 1987 
rating decision, the RO denied a claim of service connection 
for PTSD.  In a May 1990 administrative decision, the RO 
denied an application to reopen the earlier claim regarding 
PTSD.  The veteran was notified of these decisions and of his 
appellate rights, but did not appeal.  Consequently, the 
Board may now consider the merits of the PTSD and skin 
disorder claims, only if "new and material evidence" has 
been submitted since the time of the last prior final 
adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  (The definition 
of what constitutes "new and material" evidence has 
recently been changed, but the new definition applies only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The veteran's claims to reopen were 
filed before August 29, 2001.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Skin Disorder

At the outset the Board observes that while the May 1993 
rating decision entertained the issue of service connection 
for a skin disorder and the veteran's present claim of 
service connection is for a disorder specifically resulting 
from exposure to a herbicide, the Board finds that the 
present claim is simply a new theory for the previously 
denied claim.  On this point, the Board finds Ashford v. 
Brown, 10 Vet. App. 120 (1997) instructive.  In Ashford, the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a situation in which a claimant, following final 
denials of claims of service connection for lung disability 
that the claimant had attributed to different lung diseases, 
filed a claim for lung disability on the basis of exposure to 
asbestos in service, an etiological theory he had not 
previously asserted.  The Court held that the appellant's 
claim that service connection was warranted for his current 
lung disability on the basis of exposure to asbestos was not 
a claim separate from the earlier claim, but rather was a 
claim that had been denied when service connection was 
previously denied for any lung disability.  The Court 
therefore concluded that the appellant was required to submit 
new and material evidence to reopen his claim for service 
connection for lung disability due to asbestos exposure.  
Ashford, 10 Vet. App. at 122-125.  So too, the Board finds 
that new and material evidence is needed to address the 
veteran's underlying claim of service connection for a skin 
disorder resulting from exposure to a herbicide.  

Turning to the merits of the application to reopen the claim 
denied by the May 1993 decision, the Board notes that the 
evidence before the RO at that time included the service 
medical records.  These records revealed that during the 
veteran's first term of service, he had been treated for 
several skin problems, including venereal warts, recurrent 
condylomata, and fibroepithelial populomas.  A report of 
medical history at separation in February 1968 noted that the 
veteran had experienced skin disease.  During the second term 
of service there were also several indications of skin 
problems.  An examination report dated in November 1973 shows 
that the veteran had experienced skin disease.  The records 
showed treatment for tinea corpus on the back, a fungal 
infection of the fingers, athlete's foot, and loss of hair on 
the right side of the scalp.  

In addition to the service medical records, the evidence of 
record in May 1993 included a 1980 treatment record showing 
treatment for an allergic dermatitis.  In a November 1992 
letter, the veteran indicated that his skin disease was 
beginning to spread and he needed treatment.  

The RO's May 1993 decision was based on the absence of 
evidence showing a present disability.  

Evidence was associated with the claims file after the May 
1993 decision.  This additional evidence included VA 
outpatient treatment records dated from January 1988 to 
January 2002 showing a prescription for Oxiconazole lotion to 
be applied topically to both feet as needed on the weekends 
after finishing use of Lamisil cream.  A July 2000 treatment 
record showed no history of skin disorders except for dry 
skin and foot fungus.  An examination of the skin reflected 
the skin to be anicteric, with no rashes or bruises.  The 
transcript of the veteran's testimony at the January 2003 
Board hearing is also now part of the record.  His testimony 
was that he had a skin rash since 1966.  He stated that while 
in Vietnam he got a rash between his toes-which is still 
between his toes-and on his skin on the side of his 
knuckles.  The veteran reports that his skin problems never 
went away following his return from Vietnam.  The veteran 
also testified that he has breaks in his hair that he did not 
have before.  He reported seeing a dermatologist all this 
time for these problems.

The Board finds the evidence associated with the file since 
the May 1993 rating decision, although newly added to the 
claims folder, does not provide new and material evidence on 
a specific matter under consideration.  38 C.F.R. § 3.156.  
While the July 2000 treatment record indicates that the 
veteran had a history of foot fungus, because service medical 
records showing treatment for skin disorders to include 
athletes foot and fungus in the fingers were already in the 
claims file in 1993, this evidence is not so significant that 
it needs to be considered to fairly decide the claim.  
Further, the veteran's testimony at the Board hearing to the 
effect that he has had a continuing and present skin 
disorder, is duplicative of the statement he set forth in a 
November 1992 letter to the effect that he was receiving 
treatment for skin disease in service and the skin disease 
was getting worse.  

Finally, although the Board views the VA outpatient treatment 
records showing a prescription for lotion to be applied to 
the veteran's feet to be new evidence, it is not so 
significant that it should be considered to fairly decide the 
claim.  This evidence suggests that some skin problem was 
being treated, but the nature of the problem or etiology 
thereof is not explained.  Additionally, the question of 
service incurrence or aggravation is not addressed by this 
evidence, or even by inferences that may reasonably be made 
on the basis of such evidence of treatment.  In short, this 
evidence is not of a character, when viewed in context of the 
entire record, that it must be considered in order to fairly 
decide the claim.  It adds nothing to the record with regard 
to the salient question-whether any skin problem is 
attributable to military service, or whether the veteran has 
a diagnosed disease that may be presumed to be the result of 
in-service herbicide exposure.  38 C.F.R. § 3.309 (2002).  
Likewise, although the remaining newly associated evidence 
relates to treatment for health problems, it does not show 
any diagnosis of a skin disorder.  Consequently, the Board 
finds that the newly associated evidence is not new and 
material-it is not so significant that it must be considered 
in order to fairly decide the claim.  The application to 
reopen is denied.

PTSD

As noted above, the RO denied service connection for PTSD by 
a decision dated in January 1987.  The bases of that decision 
were that there was no evidence showing a diagnosis of PTSD 
and the evidence was insufficient to verify the stressors.  
By letter dated in May 1990, the RO denied a request to 
reopen that claim.  

The evidence of record at the time of the May 1990 decision 
included the service medical records showing a notation on 
the February 1968 separation report of a history of frequent 
or terrifying nightmares; the veteran's statement dated in 
1986 regarding events in Vietnam; a VA examination report 
dated in October 1986 showing an impression of an adjustment 
disorder with anxious mood; and the veteran's service 
personnel records showing a court-martial for assault during 
the second term of service.  At that time there was no 
diagnosis of PTSD in the record and no evidence verifying any 
of the claimed stressors.  

Evidence newly associated with the claims file after the May 
1990 decision included VA outpatient treatment records 
showing diagnoses of PTSD in December 2000, January 2001, 
March 2001, and February 2003; and extracts from Operational 
Reports-Lessons Learned for the periods ending in October 
1966, January 1967 and July 1967 reflecting mortar attacks on 
Bien Hoa Airbase, damage to aircraft from mine explosions, 
and weapons fire in a landing zone.  

The Board finds the evidence associated with the file since 
the May 1990 decision is "new and material" under 38 C.F.R. 
§ 3.156.  At the time of the 1990 decision there were no 
diagnoses of PTSD in the record and no documents regarding 
the events at Bien Hoa Airbase.  In fact, there was very 
little in the way of information regarding details of the 
claimed stressors at the time of the May 1990 decision.  
Consequently, this evidence is not cumulative or redundant of 
evidence in the file at that time.  Furthermore, inasmuch as 
the newly associated evidence tends to show that the veteran 
has PTSD from verified stressors, it bears directly and 
substantially on the specific matter under consideration.  In 
short, the Board finds that the evidence is so significant 
that the claim cannot fairly be resolved without considering 
it.  The application to reopen the claim of service 
connection for PTSD is therefore granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

As indicated above, the evidence of record includes VA 
outpatient treatment records showing diagnoses of PTSD in 
December 2000, January 2001, March 2001, and February 2003.  
These records include a Triage Mental Health Intake 
Assessment dated in December 2000.  Therein, a VA physician 
evaluated the veteran and noted presenting problems typical 
of PTSD.  The examiner indicated that the veteran had combat-
related symptoms.  The examiner gave a provisional diagnosis 
of PTSD and polysubstance abuse.  

An urgent care mental healthcare provider reported in January 
2001 that the veteran had nightmares since returning from 
Vietnam.  The examiner diagnosed PTSD with depression.  

A medical note some five days later in January 2001 reflects 
another Mental Health Intake Evaluation.  The presenting 
problem included experiencing dreams of Vietnam and enemy 
soldiers coming towards the veteran, and the veteran having 
accidentally choked his wife as a result of these dreams.  
The provisional diagnosis was PTSD.  

In March 2001, VA evaluated the veteran again.  At that time 
the veteran's symptoms were substantially the same and 
included depression, hopelessness, occasional suicidal 
ideation, family dysfunction, altered appetite pattern, 
unintended weight loss, altered sleep pattern, isolation, and 
alcohol and drug dependency, auditory and visual 
hallucinations, anger or hostility aggressive behavior and 
violent threats.  Combat-related symptoms were noted.  The 
diagnosis was PTSD with depression.  

A letter dated in May 2001 from a psychologist at The Vet 
Center shows a diagnosis of severe, chronic PTSD.  The letter 
reported stressors including incoming artillery fire hitting 
several aircraft, the ammunition dump and the weapon storage 
facility and setting off a series of explosions.  The veteran 
reported that, while extinguishing the fire, they discovered 
burned bodies.  He spoke of the stench of burned bodies, 
which he continues to smell over thirty years later.  He 
relates that he was engaged in an attack when enemy forces 
penetrated Bien Hoa Airbase.  The veteran also related an 
incident where the enemy forces set a fire to an area between 
a compound at Bien Hoa Airbase and a village.  The area was 
set with claymore mines and he was responsible for 
extinguishing the fire in this area. 

A VA psychiatrist's note dated in February 2003, reports that 
during Vietnam the veteran was a firefighter responsible for 
hauling and refueling aircrafts and did so in the middle of 
mortar and rocket attacks.  One night around October 1966, 
there were 10 of them on the flightline at midnight when a 
burst of rockets hit them.  The target was the aircraft with 
bombs in them, but the ammo shack was hit.  The veteran 
reports that two soldiers died and two planes were hit and 
burst into flames.  The veteran and his compatriots had to 
wash the planes down because they had bombs in them.  He 
related that he does not know how he escaped being blown up 
on the mines at the perimeter.  He reported having nightmares 
and waking up in the middle of the night hollering, 
screaming, and motioning like he was shooting.  The veteran 
reported that during Vietnam he was referred to a 
psychiatrist for nerves and was prescribed Valium.  The 
veteran related experiencing panic attacks, nightmares, and 
flashbacks.  

In addition, the veteran's testimony at the January 2003 
Board hearing was that he experienced sleep problems and had 
Vietnam War dreams in which he was fighting a battle.  He 
testified to the military base experiencing a mortar attack 
the night he arrived.  The veteran also submitted a PTSD 
questionnaire dated in August 2002.  Therein, he similarly 
related that his unit had been attacked one night around 
midnight with more than a hundred mortar rounds.  They had 
casualties but he did not know any of them.  

An extract of an Operational Report-Lessons Learned for the 
period ending October 1966 showed that the 145th Combat 
Aviation Battalion was fully committed to combat assault and 
direct combat support operations throughout the period of the 
report.  The 68th Assault Helicopter Company-the veteran's 
unit-was a unit within the 145th Combat Aviation Battalion.  
The report noted that on two occasions the aviation companies 
experienced intense automatic weapons fire going into landing 
zones.  The results were that numerous helicopters were hit 
and a total of 5 killed in action and 5 wounded in action.  
An extract of an Operational Report-Lessons Learned for the 
period ending in January 1967 reported that in December 1966 
a number of pressure or mechanically fused blast mines were 
encountered by the 68th Assault Helicopter Company.  These 
mines were not set off by the aircraft during their first 
lift into the landing zone; however, on the second lift, one 
mine was activated by direct contact with the triggering 
device, the second by rotor wash.  Both aircraft were damaged 
by the blast; personnel were temporarily stunned.  No 
shrapnel was detected.  The report also noted an increase in 
the number of aircraft taking hits in the previous three 
months.  These hits were normally taken during the second and 
subsequent lifts into the same landing zones on company 
controlled operations.  An extract of an Operational Report-
Lessons Learned for the period ending July 1967 related a 
rocket attack on Bien Hoa Airbase employing 122MM rockets in 
May 1967.  

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection is warranted.  In this regard, the Board 
notes that the evidence clearly shows diagnoses of PTSD which 
meet the criteria of DSM-IV.  Moreover, the examination 
reports showing these diagnoses showed adequate examination 
of the veteran's symptomatology to arrive at the diagnoses.  
In addition, inasmuch as the stressors that the veteran 
relates are, in certain particulars, corroborated by the 
information in the Operational Reports, the stressors can be 
viewed as verified.  On this point, the Board notes that 
while every detail of the events reported by the veteran are 
not shown in the reports, significant portions, to include 
that there was a significant mortar attack on the base during 
the timeframe that the veteran was assigned there, are noted 
in the Operational Reports.  The Operational Reports recite 
an event involving a mine explosion that damaged two aircraft 
that is somewhat reminiscent of the veteran's story about 
extinguishing aircraft fires in an area near the compound 
that was mined.  In addition, the Operational Reports confirm 
that weapons fire at landing zones had increased during the 
time period.  Based on such corroborating evidence, the Board 
finds that the veteran has PTSD as a result of his military 
service.  An award of service connection is warranted.

Back Disorder

The veteran contends that he has a back disorder that is 
related to an in-service injury sustained when he jarred his 
back while stepping in a hole.  (See Hearing Transcript of 
January 2003).  The veteran relates that his back was treated 
and x-rays were taken at that time.  

The service medical records show no treatment for or 
complaints of back problems and no x-rays of the veteran's 
back.  The separation examination is silent regarding back 
injuries or problems.  The first medical record reflecting 
any back problem is dated in January 1988.  That record 
reflects complaints of low back pain on the right side 
starting two days earlier.  The pain was described as 
constant and worse with pressure or movement.  Physical 
examination revealed pain on palpation of the right 
paraspinal.  The assessment was muscular pain in the right 
lower back.  Heat and Ben Gay were prescribed.  

Having considered the evidence of record as to the back 
disorder, the Board finds that service connection is not 
warranted.  The Board observes that service connection 
requires proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.  In this case, 
over the course of several decades there is only one medical 
treatment record for a back problem and that record shows 
only a muscle problem.  Further, as there is no follow-up 
treatment evidenced in the record, the Board views this 
muscular back problem as an acute and transitory condition.  

More importantly, because there is no evidence supporting 
that a back injury occurred during military service, service 
connection is not warranted.  As will be noted below, VA has 
fulfilled its duty to assist the veteran.  A medical nexus 
opinion has not been sought with respect to the back claim, 
but it should be pointed out that such development is to be 
considered necessary only if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2002).  In this case, 
this test has not been met.  There is no indication, except 
by way of unsupported allegation, that the veteran has a 
present disability that is related to military service, or 
event coincident therewith, such as a specific back injury.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board finds that the preponderance of the 
evidence is against the claim.  

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA-November 9, 2000-or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate the claims by letters dated in March 2001 and 
August 2002.  The first letter explained what evidence was 
needed to substantiate claims for service connection 
including as to presumptive conditions.  The second letter 
described what evidence was needed to substantiate the claims 
to reopen and asked the veteran to send evidence or 
information that the veteran felt would help decide the 
claims.  Lastly, VA must notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of whose obligation it was to produce evidence to 
substantiate the claim by way of the two letters noted above.  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations in the March 2001 letter and 
statement of the case.  By letter dated in October 2002 the 
veteran acknowledged such notification.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was 
requested to provide additional information and evidence that 
would help decide his claims.  By letter dated in October 
2002 the veteran indicated that there was no additional 
evidence.  Taken together, the Board is persuaded that there 
is no reasonable possibility that further development would 
unearth any additional evidence helpful to the veteran.  
Therefore, further development under the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

The application to reopen a claim of service connection for a 
skin disorder is denied.

Service connection for PTSD is granted.

Service connection for a back disorder is denied.


REMAND

With respect to the claim of entitlement to service 
connection for a prostate disability as a result of exposure 
to herbicides, the veteran contends that he has prostate 
cancer that is related to exposure to herbicides during 
service.  At the Board hearing in January 2003 the veteran 
relates that he had a biopsy in 1991, 1999, and in 2002.  The 
veteran thought he had been diagnosed with prostate cancer.  
This is significant because prostate cancer is listed as a 
disease associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309 (2002).  As noted above, the veteran 
submitted copies of VA treatment records dated in 2003, 
reflecting that biopsies were conducted.  These records also 
show that an appointment was scheduled for two weeks later.  
The Board also notes that the veteran was treated for Herpes, 
venereal warts and had a circumcision during service.  Given 
this state of the evidence, all VA and private treatment 
records pertinent to a prostate disorder should be obtained.  
Furthermore, since a VA examination relative to the prostate 
disorder is not in the record, one should be provided to 
assess the nature and etiology of any prostate disorder.  

Accordingly, this matter is REMANDED to accomplish the 
following actions:

1.  The appellant should be asked to 
identify all VA and non-VA health care 
providers who have provided treatment for 
a prostate disorder since military 
service.  The RO should make efforts to 
obtain records from each health care 
provider the appellant identifies.  In 
particular, obtain any records revealing 
the results of any biopsy related to a 
prostate cancer.  This should include any 
results of biopsies conducted in 2003.
2.  After the above-requested development 
is completed, the RO should schedule the 
veteran for a genitourinary examination to 
determine the nature and etiology of any 
prostate disorder.  The examiner should 
review the claims folder and a copy of 
this remand before examining the veteran.  
Thereafter, the examiner should conduct an 
examination designed to obtain information 
necessary to render a reliable medical 
opinion as to the nature and etiology of 
any prostate disorder.  The examiner 
should report his opinion in this regard, 
including stating whether it is at least 
as likely as not that the veteran's 
exposure to herbicides in Vietnam ending 
in 1975 resulted in any present prostate 
disorder.  Send the claims folder to the 
examiner for review. 

3.  After completing the development 
requested above, the RO should again 
review the record, including any newly 
associated evidence.  If any additional 
development is warranted, that 
development should be accomplished.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the 
case should be returned to the Board.  (The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran's 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


